Citation Nr: 0815258	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  95-09 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.

2.  Entitlement to an increased rating for service-connected 
residuals of a left hip injury, currently evaluated as 60 
percent disabling from March 10, 1992 to May 16, 2002.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964 and March 1964 to January 1971.  The veteran 
served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of March 1999, June 2003, and 
February 2006 and a September 2005 remand from the United 
States Court of Appeals for Veterans Claims (Court).  This 
matter was originally on appeal from October 1993 and April 
1994 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to an extraschedular evaluation in 
excess of 60 percent for service-connected residuals of a 
left hip injury for the period between March 10, 1992 and May 
16, 2002 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence links the veteran's lichen 
simplex chronicus to his active service. 


CONCLUSION OF LAW

Lichen simplex chronicus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R § 3.303, 3.304(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act and Board Remand 

For reasons explained more fully below, the Board is granting 
the entitlement to service connection for lichen simplex 
chronicus.  This action represents a complete award of 
benefits sought on appeal.  Consequently, any lack of notice 
or development under the VCAA cannot be considered 
prejudicial to the veteran and a remand for such notice and 
development would be an unnecessary waste of VA time and 
resources.  With regard to compliance with the Board's 
February 2006
remand, it does not appear that the agency of original 
jurisdiction (AOJ) readjudicated the claim on the merits 
after providing a VA examination.  Although the AOJ has not 
satisfied all previous remand directives pertaining to this 
issue, because the Board is granting the claim in its 
entirety, the veteran has endured no prejudice.  Thus, the 
Board need not remand for full compliance and will proceed 
with the adjudication of this claim.  

Analysis

The veteran has contended that he has rashes as a result of 
exposure to herbicides while serving in Vietnam.  On numerous 
occasions, the veteran has alleged that he first broke out 
with these rashes while in Vietnam after being exposed to 
Agent Orange and that they persisted to the present.  (See 
e.g. travel board hearing transcript, dated in December 
1998).    

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

As noted in the Board's February 2006 remand, the veteran is 
a combat veteran, and as such, is entitled to the provisions 
of 38 U.S.C.A. § 1154(b).  Pursuant to that statute, in the 
case of any veteran who engaged in combat with the enemy, VA 
will accept as sufficient proof of service-connection of any 
disease or injury alleged to have incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) 
(2007).  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
Id.  Moreover, because the veteran served in the Republic of 
Vietnam during the applicable time, he is presumed to have 
been exposed to herbicides.  38 C.F.R. § 3.307(a)(5)(iii) 
(2007).

In response to the Board's February 2006 remand, the veteran 
was provided with a VA skin examination.  In a report of that 
examination, dated in August 2006, Dr. G.D. confirmed a 
diagnosis of eczematous dermatitis.  On examination, Dr. G.D. 
noted post-inflammatory hyperpigmentation on various portions 
of the veteran's body.  Dr. G.D. also referred to biopsies 
showing eczematous dermatitis and lichen simplex chronicus.  
Thus, Dr. G.D.'s report demonstrates that he based his 
diagnosis on a review of the veteran's claims file and 
clinical observation. 

The examination report also included an addendum, dated in 
February 2007.  In that document, Dr. W.C. concluded that the 
veteran's skin condition was due to military service.  Dr. 
W.C. based this opinion on the veteran's description of skin 
abnormalities sustained during service, the veteran's medical 
records and history, and clinical examination findings.  Dr. 
W.C. cited multiple records that he had reviewed such as the 
August 2006 examination report; an Agent Orange examination 
report, dated in June 2004; and pathology reports dated in 
February 1996, February 2000, and October 2000.  Regarding 
clinical findings in support of his conclusion, Dr. W.C. 
noted the presence of lichenification hyperpigmentation 
elements of eczema and negative atrophy at the sight of Agent 
Orange exposure.  

In another addendum from Dr. W.C., this one dated in March 
2007, he clarified that for the claimed skin condition the 
diagnosis was lichen simplex chronicus (eczema).  Dr. W.C. 
also clarified that in his opinion, this condition was 
"quite likely related" to his military service.

The Board finds the evidence of record-particularly the VA 
examination report and two addenda-fully support a grant of 
entitlement to service connection for lichen simplex 
chronicus.  Although Dr. W.C. did not personally examine the 
veteran, he based his diagnosis on facts substantiated by the 
record.  Moreover, the lichen simplex chronicus diagnosis is 
found in many other medical records in the claims file and 
does not appear to be in dispute.  Regarding the veteran's 
lay testimony that his current skin condition began when he 
was exposed to Agent Orange in Vietnam and continued to the 
present, there is no clear and convincing evidence to the 
contrary.  Instead, the competent medical evidence confirms a 
link between his current skin rash and the rash he 
experienced in service.  Under such circumstances, service 
connection shall be granted.  38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d) (2007)


ORDER

Service connection for lichen simplex chronicus (eczema) is 
granted.


REMAND

In the Board's February 2006 remand, the Board directed to 
AOJ to refer the issue of entitlement to a rating in excess 
of 60 percent for service-connected residuals of a left hip 
injury for the period between March 10, 1992 and May 16, 2002 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular evaluation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16 (2007).  

Included with the claims file upon its return to the Board 
was a memorandum, dated in January 2008, from the Veterans' 
Service Center Manager to the Director of the Compensation 
and Pension Service (Director) requesting consideration of an 
extraschedular evaluation for the veteran's service-connected 
left hip disability.  The claims file included no reports or 
findings from the Director and it is not clear whether the 
Director ever received the request.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must insure 
compliance.  Id.  Here, because it does not appear that the 
Board's remand orders have been fulfilled, the Board must 
again remand for compliance.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to either VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular evaluation for the 
veteran's service-connected residuals of a 
left hip injury for the period from March 
10, 1992 to May 16, 2002.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.16 (2007).  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, the veteran's claim of 
entitlement to an increased rating for 
service-connected residuals of a left hip 
injury, currently evaluated as 60 percent 
disabling from March 10, 1992 to May 16, 
2002, should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________                       
___________________________        
             Steven L. Cohn		              H. N. 
Schwartz	
          Veterans Law Judge 		          Veterans Law 
Judge
     Board of Veterans' Appeals		     Board of 
Veterans' Appeals



___________________________
John E. Ormond, Jr.
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


